   Case: 1:14-cr-00287 Document #: 291 Filed: 11/28/18 Page 1 of 1 PageID #:1102




                     IN THE LTNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

LTNITED STATES OF       AMERICA            )
                                           )   No. 14 CR 287-5
             v.)
                                           )   Judge Charles R. Norgle
LEONARDOSANDERS                            )

                                    AGREED ORDER

       On the motion of defendant without opposition, it is hereby ordered pursuant to

Local Rule 26.2 that docket entries 254 and 255 in this case shall be placed under seal in

accordance with Local Rule 5.8. The contents of documents under seal in this case, other

than the bare title of the documents, should not be made publicly available. In the

absence of some further order of this Court, access to documents under seal in this case

shall be limited to court personnel, the probation offrce, the defendant, his attorney   of

record in this case, and the United States Attomeys in this district. The documents so

restricted shall remain restricted for as long as the clerk's office customarily keeps court

records, at which time the documents may be disposed of.

                                           ENTER:




                                                U.S. District Court J


,^,,,,     /12P/r
